8:20-cv-00445-RGK-PRSE Doc # 1 Filed: 10/23/20 Page 1 of 4 - Page ID # 1




                                                  '.2.0CJJ '-f




   OCT 2~ 2020

U.S. DISTRICT COURT
8:20-cv-00445-RGK-PRSE Doc # 1 Filed: 10/23/20 Page 2 of 4 - Page ID # 2




                                                                           I




     "   lo - '12.-2..o
      8:20-cv-00445-RGK-PRSE Doc # 1 Filed: 10/23/20 Page 3 of 4 - Page ID # 3




                IN THE DISTRICT COURT OF DOUGLAS COUNTY, NEBRASKA

CHARLES SWIFT,                                                )                CASE NO. CI20-6508
                                                              )
          Plaintiff,                                          )
                                                              )
vs.                                                           )     AFFIDAVIT OF PATRICK COOPER
                                                              )
DAVID R. MATLEY and NP DODGE,                                 )
                                                              )
          Defendants.                                         )

STATE OF NEBRASKA                          )
                                           ) ss.
COUNTY OF DOUGLAS                          )


          Patrick Cooper, being first duly sworn, deposes and states as follows:
          1.        I am counsel of record for Defendant David Matney in the above-captioned
matter.
          2.        On September 24, 2020, I contacted Plaintiff Charles Swift to discuss this lawsuit
and to engage in settlement negotiations. During that call, Mr. Swift accepted my offer to settle
this lawsuit. Specifically, Mr. Swift agreed to accept Two Thousand Dollars ($2,000.00) in
exchange for releasing his personal injury claim and dismissing this lawsuit.
          3.        Attached as Exhibit "A" is a CD containing a true and correct copy of a recording
of an excerpt from the September 24 conversation.                       The attached recording includes my
discussion with Mr. Swift regarding settlement of this matter.
          FURTHER AFFIANT SA YETH NOT.
          Dated this 19th day of October, 2020.



                                                           Patrick S. Cooper      1



          Subscribed and sworn to before me this \ 01-\1A day of October, 2020.



                'I   IIBIM. lllrNf( • Sfale of Nebllllca
                J
                     ~
                              JONI HRUBSKY
                          Ir 011mm. &p. Mardi 29, 2024     Now{                        6
8:20-cv-00445-RGK-PRSE Doc # 1 Filed: 10/23/20 Page 4 of 4 - Page ID # 4
